               Case 3:19-cv-01591-LB Document 14 Filed 05/28/19 Page 1 of 2



1
                                IN THE UNITED STATES DISTRICT COURT
2

3                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

4    ROBERT J. WOELICH,                                 Case No.: 3:19-cv-01591-LB
5                  Plaintiff,                           NOTICE OF STIPULATED DISMISSAL OF
6                                                              ACTIONS (FRCP 41(A))
     vs.
7
     BOUTIQUE AIR, INC.; DOES 1-10,
8
                   Defendants
9

10

11   TO THE HONORABLE COURT:
12          Pursuant to the terms of a Confidential Settlement between the Parties, Plaintiff
13
     ROBERT J. WOELICH, and Defendant BOUTIQUE AIR, INC. hereby file a Joint Stipulated
14
     Dismissal pursuant to Federal Rules of Civil Procedures §41(a)(1)(A)(ii).
15

16
            This Stipulation dismisses all actions against all parties without prejudice.

17          Each side to bear its own costs and fees.
18

19

20
                                    [SIGNATURE PAGE FOLLOWS]
21

22

23

24

25

26

27

28
                                    WOELICH v. BOUTQUE AIR, INC.
                       NOTICE OF STIPULATED DISMISSAL OF ACTIONS (FRCP 41(A))
                                               PAGE 1
               Case 3:19-cv-01591-LB Document 14 Filed 05/28/19 Page 2 of 2



1

2
     Dated this 28th day of May, 2019.
3                                                           AVIALEX LAW GROUP, LLP

4
                                                            /s/John T. Van Geffen
5                                                           John T. Van Geffen (SBN 247084)
                                                            465 California Street, Suite 210
6
                                                            San Francisco, CA 94104
7                                                           Tele: (415) 421-2500
                                                            Fax: (415) 421-2560
8                                                           Email: john@avialex.com
9
                                                            Attorneys for Plaintiff
10

11
      Dated: May 28, 2019                      GORDON REES SCULLY MANSUKHANI,
12                                             LLP
13

14
                                               By:       /s/ Brad M. Weintraub__________
                                                     Michael A. Laurenson
15                                                   Brad M. Weintraub
                                               Attorneys for Defendant
16                                             BOUTIQUE AIR, INC.
17

18

19

20

21

22

23

24

25

26

27

28
                                    WOELICH v. BOUTQUE AIR, INC.
                       NOTICE OF STIPULATED DISMISSAL OF ACTIONS (FRCP 41(A))
                                               PAGE 2
